Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.  11074297. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘297 teaches each and every element of 17/376365.


17/376365 (PG/PUB 20210342401)
11/074297
1. A method for communication with an intelligent industrial assistant and industrial machine, comprising:

receiving, by an intelligent industrial assistant, a first natural language input from a user, the first natural language input associated with a first command for an industrial machine to perform a first process;

mapping, by the intelligent industrial assistant, at least a portion of the first natural language input to at least a portion of a first dialogue template of a plurality of dialogue templates that is associated with the first command, wherein mapping the at least the portion of the first natural language input to the at least the portion of the first dialogue template comprises generating a first confidence score and a second confidence score for controlling selection of the first dialogue template of the plurality of dialogue templates based on comparing the first confidence score and the second confidence score to a plurality of thresholds;

instructing, by the intelligent industrial assistant, the industrial machine to perform the first process based on the first natural language input by determining the first command based on the first dialogue template and communicating command data associated with the first command to the industrial machine, wherein determining the first command comprises controlling selection of a first action associated with the first command from a plurality of actions based on at least one first prerequisite criterion;


receiving, by the intelligent industrial assistant, a second natural language input from the user while the industrial machine is performing the first process;

mapping, by the intelligent industrial assistant, at least a portion of the second natural language input to at least a portion of a second dialogue template of the plurality of dialogue templates;











determining, by the intelligent industrial assistant, a first response based on the second natural language input, wherein determining the first response is based on determining a second command based on the second dialogue template, communicating the second command, and receiving response data based on the second command, wherein determining the second command comprises controlling selection of a second action associated with the second command from the plurality of actions based on at least one second prerequisite criterion; and
initiating, by the intelligent industrial assistant, communication of the first response to the user while the industrial machine is performing the first process.
2. The method of claim 1, wherein the first response is based on a first context, and wherein the first context is based on at least one of the first process running on the industrial machine, one or more processes of a work cell that includes the industrial machine, a type of the industrial machine, or a role of the user.
3. The method of claim 1, further comprising:
receiving, by the intelligent industrial assistant, event data associated with a first event from the industrial machine; and
interrupting, by the intelligent industrial assistant, the communication of the response to the user.
4. The method of claim 3, further comprising, before interrupting the communication of the response, determining, by the intelligent industrial assistant, whether to interrupt the communication of the first response based on the event data.
5. The method of claim 3, further comprising:
determining, by the intelligent industrial assistant, a second response based on the event data; and
initiating, by the intelligent industrial assistant, communication of the second response to the user.
6. The method of claim 5, further comprising:
upon completion of the communication of the second response to the user, continuing, by the intelligent industrial assistant, communication of the first response to the user.
7. The method of claim 1, wherein the second natural language input is associated with at least one of a query of a database connected to the intelligent industrial assistant, a query regarding a status of the industrial machine, a query regarding a status of the first process, a request to set up a second process of the industrial machine, a request to generate a report associated with the industrial machine, a request to perform a third process by a second industrial machine, a request to coach the user how to perform a fourth process, or a request to teach the user a new skill.
8. The method of claim 1, wherein the first response comprises at least one of coaching the user how to perform a second process or teaching the user a new skill.
9. The method of claim 3, wherein the first event comprises an alarm of the industrial machine.
10. The method of claim 9, further comprising:
instructing, by the intelligent industrial assistant, the industrial machine to stop the first process based on the alarm.
11. The method of claim 1, wherein the first natural language input comprises a first voice input, wherein the first confidence score is associated with a first probability that a first text representation accurately reflects the first voice input, and wherein the second confidence score is associated with mapping the first text representation to the first dialogue template.
12. A system for communication with an intelligent industrial assistant and industrial machine, comprising:
at least one processor; and
at least one non-transitory computer-readable medium comprising instructions to direct the at least one processor to:
receive, via an intelligent industrial assistant, a first natural language input from a user, the first natural language input associated with a first command for an industrial machine to perform a first process;
map, via the intelligent industrial assistant, at least a portion of the first natural language input to at least a portion of a first dialogue template of a plurality of dialogue templates that is associated with the first command, wherein mapping the at least the portion of the first natural language input to the at least the portion of the first dialogue template comprises generating a first confidence score and a second confidence score for controlling selection of the first dialogue template of the plurality of dialogue templates based on comparing the first confidence score and the second confidence score to a plurality of thresholds;
instruct, via the intelligent industrial assistant, the industrial machine to perform the first process based on the first natural language input by determining the first command based on the first dialogue template and communicating command data associated with the first command to the industrial machine, wherein determining the first command comprises controlling selection of a first action associated with the first command from a plurality of actions based on at least one first prerequisite criterion;
receive, via the intelligent industrial assistant, a second natural language input from the user while the industrial machine is performing the first process;
map, via the intelligent industrial assistant, at least a portion of the second natural language input to at least a portion of a second dialogue template of the plurality of dialogue templates;
determine, via the intelligent industrial assistant, a first response based on the second natural language input, wherein determining the first response is based on determining a second command based on the second dialogue template, communicating the second command, and receiving response data based on the second command, wherein determining the second command comprises controlling selection of a second action associated with the second command from the plurality of actions based on at least one second prerequisite criterion; and
initiate, via the intelligent industrial assistant, communication of the first response to the user while the industrial machine is performing the first process.
13. The system of claim 12, wherein the instructions further direct the at least one processor to:
receive, by the intelligent industrial assistant, event data associated with a first event from the industrial machine; and
interrupt, by the intelligent industrial assistant, the communication of the response to the user.
14. The system of claim 13, wherein the instructions further direct the at least one processor to, before interrupting the communication of the response, determine, by the intelligent industrial assistant, whether to interrupt the communication of the first response based on the event data.
15. The system of claim 13, wherein the instructions further direct the at least one processor to:
determine, by the intelligent industrial assistant, a second response based on the event data; and
initiate, by the intelligent industrial assistant, communication of the second response to the user.
16. The system of claim 15, wherein the instructions further direct the at least one processor to:
upon completion of the communication of the second response to the user, continue, by the intelligent industrial assistant, communication of the first response to the user.
17. The system of claim 13, wherein the first event comprises an alarm of the industrial machine, wherein the instructions further direct the at least one processor to:
instruct, by the intelligent industrial assistant, the industrial machine to stop the first process based on the alarm.
18. The system of claim 12, wherein the first natural language input comprises a first voice input, wherein the first confidence score is associated with a first probability that a first text representation accurately reflects the first voice input, and wherein the second confidence score is associated with mapping the first text representation to the first dialogue template.
19. A computer program product for communication with an intelligent industrial assistant and industrial machine, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
receive, via an intelligent industrial assistant, a first natural language input from a user, the first natural language input associated with a first command for an industrial machine to perform a first process;
map, via the intelligent industrial assistant, at least a portion of the first natural language input to at least a portion of a first dialogue template of a plurality of dialogue templates that is associated with the first command, wherein mapping the at least the portion of the first natural language input to the at least the portion of the first dialogue template comprises generating a first confidence score and a second confidence score for controlling selection of the first dialogue template of the plurality of dialogue templates based on comparing the first confidence score and the second confidence score to a plurality of thresholds;
instruct, via the intelligent industrial assistant, the industrial machine to perform the first process based on the first natural language input by determining the first command based on the first dialogue template and communicating command data associated with the first command to the industrial machine, wherein determining the first command comprises controlling selection of a first action associated with the first command from a plurality of actions based on at least one first prerequisite criterion;
receive, via the intelligent industrial assistant, a second natural language input from the user while the industrial machine is performing the first process;
map, via the intelligent industrial assistant, at least a portion of the second natural language input to at least a portion of a second dialogue template of the plurality of dialogue templates;
determine, via the intelligent industrial assistant, a first response based on the second natural language input, wherein determining the first response is based on determining a second command based on the second dialogue template, communicating the second command, and receiving response data based on the second command, wherein determining the second command comprises controlling selection of a second action associated with the second command from the plurality of actions based on at least one second prerequisite criterion; and
initiate, via the intelligent industrial assistant, communication of the first response to the user while the industrial machine is performing the first process.
20. The computer program product of claim 19, wherein the first natural language input comprises a first voice input, wherein the first confidence score is associated with a first probability that a first text representation accurately reflects the first voice input, and wherein the second confidence score is associated with mapping the first text representation to the first dialogue template.

1. A method for communication with an intelligent industrial assistant and industrial machine, comprising:

receiving, by an intelligent industrial assistant, a first natural language input from a user, the first natural language input associated with a first command for an industrial machine to perform a first process;

mapping, by the intelligent industrial assistant, at least a portion of the first natural language input to at least a portion of a first dialogue template of a plurality of dialogue templates that is associated with the first command, wherein mapping the at least the portion of the first natural language input to the at least the portion of the first dialogue template comprises generating a first confidence score and a second confidence score for controlling selection of the first dialogue template of the plurality of dialogue templates based on comparing the first confidence score and the second confidence score to a plurality of thresholds;

instructing, by the intelligent industrial assistant, the industrial machine to perform the first process based on the first natural language input by determining the first command based on the first dialogue template and communicating command data associated with the first command to the industrial machine, wherein determining the first command comprises controlling selection of a first action associated with the first command from a plurality of actions based on at least one first prerequisite criterion;


receiving, by the intelligent industrial assistant, a second natural language input from the user while the industrial machine is performing the first process;

mapping, by the intelligent industrial assistant, at least a portion of the second natural language input to at least a portion of a second dialogue template of the plurality of dialogue templates, wherein mapping the at least the portion of the second natural language input to the at least the portion of the second dialogue template comprises generating a third confidence score and a fourth confidence score for controlling selection of the second dialogue template of the plurality of dialogue templates based on comparing the third confidence score and the fourth confidence score to the plurality of thresholds;

determining, by the intelligent industrial assistant, a first response based on the second natural language input, wherein determining the first response is based on determining a second command based on the second dialogue template, communicating the second command, and receiving response data based on the second command, wherein determining the second command comprises controlling selection of a second action associated with the second command from the plurality of actions based on at least one second prerequisite criterion; and
initiating, by the intelligent industrial assistant, communication of the first response to the user while the industrial machine is performing the first process.
2. The method of claim 1, wherein the first response is based on a first context, and wherein the first context is based on at least one of the first process running on the industrial machine, one or more processes of a work cell that includes the industrial machine, a type of the industrial machine, or a role of the user.
3. The method of claim 1, further comprising:
receiving, by the intelligent industrial assistant, event data associated with a first event from the industrial machine; and
interrupting, by the intelligent industrial assistant, the communication of the response to the user.
4. The method of claim 3, further comprising, before interrupting the communication of the response, determining, by the intelligent industrial assistant, whether to interrupt the communication of the first response based on the event data.
5. The method of claim 3, further comprising:
determining, by the intelligent industrial assistant, a second response based on the event data; and
initiating, by the intelligent industrial assistant, communication of the second response to the user.
6. The method of claim 5, further comprising:
upon completion of the communication of the second response to the user, continuing, by the intelligent industrial assistant, communication of the first response to the user.
7. The method of claim 1, wherein the second natural language input is associated with at least one of a query of a database connected to the intelligent industrial assistant, a query regarding a status of the industrial machine, a query regarding a status of the first process, a request to set up a second process of the industrial machine, a request to generate a report associated with the industrial machine, a request to perform a third process by a second industrial machine, a request to coach the user how to perform a fourth process, or a request to teach the user a new skill.
8. The method of claim 1, wherein the first response comprises at least one of coaching the user how to perform a second process or teaching the user a new skill.
9. The method of claim 3, wherein the first event comprises an alarm of the industrial machine.
10. The method of claim 9, further comprising:
instructing, by the intelligent industrial assistant, the industrial machine to stop the first process based on the alarm.
11. A system for communication with an intelligent industrial assistant and industrial machine, comprising:
at least one processor; and
at least one non-transitory computer readable medium comprising instructions to direct the at least one processor to:
receive, via an intelligent industrial assistant, a first natural language input from a user, the first natural language input associated with a first command for an industrial machine to perform a first process;
map, via the intelligent industrial assistant, at least a portion of the first natural language input to at least a portion of a first dialogue template of a plurality of dialogue templates that is associated with the first command, wherein mapping the at least the portion of the first natural language input to the at least the portion of the first dialogue template comprises generating a first confidence score and a second confidence score for controlling selection of the first dialogue template of the plurality of dialogue templates based on comparing the first confidence score and the second confidence score to a plurality of thresholds;
instruct, via the intelligent industrial assistant, the industrial machine to perform the first process based on the first natural language input by determining the first command based on the first dialogue template and communicating command data associated with the first command to the industrial machine, wherein determining the first command comprises controlling selection of a first action associated with the first command from a plurality of actions based on at least one first prerequisite criterion;
receive, via the intelligent industrial assistant, a second natural language input from the user while the industrial machine is performing the first process;
map, via the intelligent industrial assistant, at least a portion of the second natural language input to at least a portion of a second dialogue template of the plurality of dialogue templates, wherein mapping the at least the portion of the second natural language input to the at least the portion of the second dialogue template comprises generating a third confidence score and a fourth confidence score for controlling selection of the second dialogue template of the plurality of dialogue templates based on comparing the third confidence score and the fourth confidence score to the plurality of thresholds;
determine, via the intelligent industrial assistant, a first response based on the second natural language input, wherein determining the first response is based on determining a second command based on the second dialogue template, communicating the second command, and receiving response data based on the second command, wherein determining the second command comprises controlling selection of a second action associated with the second command from the plurality of actions based on at least one second prerequisite criterion; and
initiate, via the intelligent industrial assistant, communication of the first response to the user while the industrial machine is performing the first process.
12. A computer program product for communication with an intelligent industrial assistant and industrial machine, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
receive, via an intelligent industrial assistant, a first natural language input from a user, the first natural language input associated with a first command for an industrial machine to perform a first process;
map, via the intelligent industrial assistant, at least a portion of the first natural language input to at least a portion of a first dialogue template of a plurality of dialogue templates that is associated with the first command, wherein mapping the at least the portion of the first natural language input to the at least the portion of the first dialogue template comprises generating a first confidence score and a second confidence score for controlling selection of the first dialogue template of the plurality of dialogue templates based on comparing the first confidence score and the second confidence score to a plurality of thresholds;
instruct, via the intelligent industrial assistant, the industrial machine to perform the first process based on the first natural language input by determining the first command based on the first dialogue template and communicating command data associated with the first command to the industrial machine, wherein determining the first command comprises controlling selection of a first action associated with the first command from a plurality of actions based on at least one first prerequisite criterion;
receive, via the intelligent industrial assistant, a second natural language input from the user while the industrial machine is performing the first process;
map, via the intelligent industrial assistant, at least a portion of the second natural language input to at least a portion of a second dialogue template of the plurality of dialogue templates, wherein mapping the at least the portion of the second natural language input to the at least the portion of the second dialogue template comprises generating a third confidence score and a fourth confidence score for controlling selection of the second dialogue template of the plurality of dialogue templates based on comparing the third confidence score and the fourth confidence score to the plurality of thresholds;
determine, via the intelligent industrial assistant, a first response based on the second natural language input, wherein determining the first response is based on determining a second command based on the second dialogue template, communicating the second command, and receiving response data based on the second command, wherein determining the second command comprises controlling selection of a second action associated with the second command from the plurality of actions based on at least one second prerequisite criterion; and
initiate, via the intelligent industrial assistant, communication of the first response to the user while the industrial machine is performing the first process.
13. The method of claim 1, wherein the first natural language input comprises a first voice input and the second natural language input comprises a second voice input, wherein the first confidence score is associated with a first probability that a first text representation accurately reflects the first voice input, wherein the second confidence score is associated with mapping the first text representation to the first dialogue template, wherein the third confidence score is associated with a second probability that a second text representation accurately reflects the second voice input, and wherein the fourth confidence score is associated with mapping the second text representation to the second dialogue template.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117